DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 26 April 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. 

Response to Arguments
Applicant’s arguments with respect to Claims 2 – 11 and 13 - 17 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 2 – 11 and 13 - 17 has been withdrawn. 

Allowable Subject Matter
Claims 2 – 11 and 13 – 17 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 3, the prior art fails to anticipate or render obvious the buffer area is controlled using a transition control scheme, when the control scheme is switched between the aisle-based control scheme and the puzzle- based control scheme, wherein the transition control scheme is used when the storage density is larger than a lower threshold but smaller than an upper threshold. The feature is critical to the applicant’s invention as it allows for a method of operating a laboratory sample distribution system, a laboratory sample distribution system and a laboratory automation system having a high distribution performance at reduced transport space, as discussed in the filed specification (Page 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856